DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 44 and 49 are objected to because of the following informalities:
Claim 44 recites in step “b3-1)” “to form a bottom opening to form a bottom opening.”  It appears that the phrase “to form a bottom opening” is repeated twice.
Claim 49 recites the term “b3.2)”.  Regarding the use of periods in the claims, each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations which is not the case here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 49, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fabozzi US 2014/0190863 in view of Gerbaulet et al. WO 2015/059020.
Regarding claims 44 and 52, Fabozzi discloses a method for the packaging of a dose of a product in granular form (roast and ground extractable coffee powder) in single-dose capsules (11) for machines for dispensing beverages in the form of an infusion which comprises the steps of providing a cup-shaped body made of a multilayer material said multilayer material comprising a layer made of a structural material and a layer made of a barrier material (label 20) adapted to prevent passage of oxygen, said body being common to each of said single-dose capsules.  That a specific capsule would need to be configured, i.e. made to a specific shape, based on a specific machine for which the capsule would be intended to be used in for dispensing beverages in the form of an infusion would be abundantly obvious to the ordinarily skilled artisan.  Fabozzi further discloses the dose of a product in granular form would be packaged by filling the cup-shaped body with a measured dose of a product in granular form (roast and ground extractable coffee powder) and sealing the top opening of the cup-shaped body with a gas-impermeable film (paragraph [0057] and [0058]), said film being a multilayer comprising a first layer made of aluminum and a second layer made of polypropylene (paragraph [0083] and fig. 4).
Claim 44 differs from Fabozzi in the cup shaped body being obtained by a co-injection molding process, said multilayer material comprising an inner and an outer layer made of a structural material and an intermediate layer made of a barrier material adapted to prevent passage of oxygen.  
Gerbaulet discloses a beverage capsule intended for producing a beverage which capsule is a cup shaped body made of a multilayer material obtained by a co-injection molding process with the multilayer material comprising an inner and an outer layer made of a structural material (polypropylene) and an intermediate layer made of a barrier material adapted to prevent passage of oxygen (EVOH) (page 9, paragraph 1 – 6 continuing to page 10).  Gerbaulet further discloses that the use of co-injection to produce a multilayer cup shaped body of a beverage capsule simplifies the production process and also it is important to protect the oxygen barrier from external moisture in order to protect the oxygen barrier properties of the EVOH as well which are applicant’s reasons for doing so as well.  To therefore modify Fabozzi and produce the multilayer cup shaped body of a beverage capsule by the use of a co-injection process as taught by Gerbaulet would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Regarding claims 49 and 51 because claim 44 is in the form of a Markush group, and Fabozzi in view of Gerbaulet teaches the method of packaging of a dose of a product in granular form as recited in steps b2-1 and b2-2, it is not required that Fabozzi in view of Gerbaulet meet the further limitation of the non-selected groups via subsequent dependent claims.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Fabozzi US 2014/0190863 in view of Gerbaulet et al. WO 2015/059020 as further evidenced by Masek et al. US 2003/0217643.
Regarding claim 50, once it was known to use a multilayer comprising aluminium and polypropylene to seal the top opening of the cup-shaped body it is not seen that .
Response to Arguments
Applicant's arguments filed 11 February 2021 have been fully and carefully considered but they are not found persuasive.
Regarding Gerbaulet applicant urges that Gerbaulet does not teach a cup shaped body formed by co-injection molding, that the cup shaped body of Gerbaulet is formed from a paper-based material, and that only the flange of Gerbaulet would be made by co-injection.  These urgings are not deemed persuasive.
As disclosed on page 9, line 31 - page 10, line 14 and in figures 6, 7, 8, and 8a, Gerbaulet clearly and unequivocally teaches the entire cup shaped body would be formed by co-injection molding having inner, outer, and intermediate layers and not just the flange as applicant asserts.
Further, nowhere is it seen that Gerbaulet discloses the cup shaped body to be formed from a paper-based material.
Applicant also further urges various synergistic effects and additional benefits with respect to the packaging.  These urgings are not found persuasive as here applicant is urging limitations not found in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        26 April 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792